Citation Nr: 0125708	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
disability compensation benefits.

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968 and from October 1972 to January 1977.

This appeal comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 1998 rating determination of 
the RO.


REMAND

This appeal involves a contested claim.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The appellant initially filed a claim for apportionment of 
the veteran's VA disability compensation benefits March 1998.  
In June 1998, the RO denied the claim. The appellant filed a 
notice of disagreement in August 1998.  The RO issued a 
statement of the case in October 1998.  The appellant 
perfected an appeal of her claim in December 1998.

In September 2000 the Board remanded the appeal to the RO for 
additional development and adjudication.  The remand 
contained a discussion of the necessary evidentiary 
development.  RO action taken pursuant to the remand included 
the mailing of development letters to the appellant and the 
veteran to ascertain their current financial status.  The 
veteran replied in March 2001, and submitted court documents.  
Curiously, in the "Child Support Guidelines - Sole Parenting 
Worksheet" attached to the Court Order dated August 21,2000, 
it appears that the veteran did not include his monthly VA 
benefit on "line 4.  Non-Taxable Income" that was reported to 
the Court.  The RO should take notice of this fact in 
reevaluating the apportionment claim, as the veteran's income 
appears higher than reported.  Furthermore, the appellant is 
advised of this discrepancy in the reported income of the 
veteran.

The Board notes that a VA Form 21-4138 from the appellant, 
dated in March 2001, has also been associated with the claims 
file, which contains pertinent evidence pertaining to her 
apportionment claim.  The RO associated this evidence with 
the claims files and issued a supplemental statement of the 
case (SSOC) in July 2001.  However this evidence was not 
considered by the RO, nor was it included in the SSOC.  The 
only evidence described or discussed under the heading 
"Reasons For Decision" was the evidence submitted by the 
veteran.  Moreover, the RO indicated that the appellant 
failed to responded to the request for additional evidence.  
Thus, it is not clear to what extent, if any, the RO 
considered the appellant's evidence in confirming the prior 
denial but, in any event, the SSOC is found to be inadequate.  
See 38 C.F.R. §§ 19.29, 19.31 (2001).  Further, the appellant 
has not waived her procedural right for initial RO 
consideration of this additional evidence.  38 C.F.R. 
§ 20.1304(c) (2001).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue on appeal.  The RO must consider 
all relevant evidence, including but not 
limited to the March 2001 VA Form 21-
3148.  The RO should also consider the 
veteran's total income in making a 
determination.  If the benefit sought on 
appeal remains denied the appellant and 
the veteran should each be furnished an 
SSOC.  The SSOC must contain a discussion 
of the evidence received subsequent to 
evidence received since the Board remand 
in September 2000 and any relevant 
information, any applicable laws and 
regulations not previously provided, and 
adequate reasons for the determinations.  
No inferences should be drawn from this 
remand as to the ultimate outcome in this 
case.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




